Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
The case appears to be fully made out by the facts in evidence, as shown by the statement of facts. There is but one bill of exceptions. Same complains of the refusal of the court to grant a postponement or continuance applied for after the trial had begun. It appears therefrom that the State witnesses testified to a sale of intoxicating liquor made by appellant on the 18th of January, 1929, and that the allegation in the indictment was of a sale "on or about the 19th day of January, 1929." It is averred further that appellant was surprised at the proof, and that he had prepared himself *Page 429 
to defend by showing an alibi on the date laid in the indictment, to-wit: the 19th. Nothing in said bill shows that appellant had conferred with the witnesses at any time, or that he had been misled by them as to the date concerning which they would testify. Nor is there any showing therein that by a postponement or continuance he could have secured testimony to meet, explain or overcome the case made by the State's testimony. We think the bill shows no error. The defendant must use diligence in the preparation of his case for trial. The bill of exceptions must inform this court sufficiently, not only that a wrong has been done the accused, but that by means thereof he has been injured.
Finding no error in the record, the judgment will be affirmed.
Affirmed.